department of the treasury internal_revenue_service washington d c vil gash ae fies nee 4ass ieee date apr dollar_figure op et contact person id number telephone number legend a b employer_identification_number dear sir or madam this is in reply to the letter dated date regarding whether the assets of a black lung trust and an escrow account established by a may be used to satisfy your black lung liabilities and those of your subsidiary corporations and to provide accident and health benefits to retired miners who used to work for you and their spouses and dependents you are the parent of a group of coal mining companies you recently merged with b another group of coal mining companies as a part of this merger you assumed sponsorship of the existing medical life and other welfare benefits plans of b and its subsidiaries including the black lung trust sponsored by a hereinafter these companies shall collectively be referred to as the group the expected unfunded present_value of a’s liability for black lung benefits is currently zero therefore you intend to amend a s trusts governing document to permit the payment of the black lung liabilities of all the employees in the group you further intend to amend the trust to permit any excess trust assets to be used to provide accident and health benefits to miners who retired from a member of the group and their spouses and dependents in addition funds shall be used to pay all related administrative and other incidental_expenses or to purchase insurance to provide such benefits the excess_amount referred to above will be the funds or a portion thereof which exceed percent of the present_value of the remaining liability for black lung benefits of a prior to the merger a had established a_trust to satisfy the insurance requirements of the federal black lung benefits act and certain state laws providing similar benefits the trust was established in accordance with the provisions of sec_501 c of the internal_revenue_code and contributions to fund the black lung benefits and certain administrative and incidental_expenses as defined in section c -i e of the income_tax regulations were funded and deducted in accordance with sec_192 of the code the trust was recognized as exempt under sec_501 of the code an independent actuary using actuarial methods and assumptions not inconsistent with the regulations prescribed under sec_192 c i a each of which is reasonable and which are reasonable in the aggregate has certified that the present_value of a‘s remaining liabilities for black lung benefits is substantially less than the assets being held in trust you have requested the following rulings that the payment by the trusts to satisfy the liabilities of group members other than a with respect to claims for compensation_for disability or death due to pneumoconiosis under black_lung_acts will not affect the tax-exempt status of the trust under sec_501 and will not be considered self-dealing within the meaning of sec_4951 or taxable_expenditures within the meaning of sec_4952 and sec_2 to the extent that payments do not exceed the limit of sec_501 payments from the trusts to pay accident and health benefits to retired miners of all group members and their spouses and dependents including related administrative and other incidental_expenses or to purchase insurance covering such benefits will constitute a proper use of the trusts’ assets as payments for accident or health benefits within the meaning of sec_501 c a i iv and will not adversely affect the tax-exempt status of the trust under sec_501 and will not be considered self-dealing within the meaning of sec_4951 or taxable_expenditures under sec_4952 sec_501 of the code exempts from federal_income_tax trusts created or organized a in the united_states exclusively to for disability or death due to pneumoconiosis under black_lung_acts insurance exclusively covering liability and c of such trust including legal accounting actuarial and trustee expenses_incurred in connection with the operation of the trust and the processing of claims against such person under black_lung_acts satisfy in whole or in part coal mine operators’ liabilities to pay administrative and other incidental_expenses to pay premiums for b sec_501 c b of the code provides in part that no part of the assets of the trust may be used for or diverted to any purpose other than the purposes described in sec_501 sec_4951 of the code imposes a tax on each act of self-dealing between a disqualified_person and a_trust described in sec_501 c sec_4951 of the code states that for purposes of sec_4951 the term self- dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of such a_trust sec_4951 e of the code defines the term disqualified_person as including a corporation of which substantial contributors foundation managers or owners of more than a set interest in a corporation partnership or trust own more than percent of the total combined voting power of the corporation sec_4951 provides that a payment out of assets or income of a_trust described in sec_501 for purposes described in subclause i or iv of sec_5501 a i shall not be considered an act of self-dealing sec_4952 of the code imposes a tax on each taxable_expenditure sec_4952 provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a_trust described in sec_5ol c other than for a purpose specified in such section sec_4953 imposes a tax on the excess_contributions made by a person to or under a_trust or trusts described in sec_50l c sec_4953 of the code provides in part that the term excess_contribution means the amount by which the amount contributed for a taxable_year to a sec_5ol c trust exceeds the allowable deduction for that year under sec_192 sec_192 i a of the code provides that the deduction for contributions to a sec_50l c trust shall be determined by using reasonable actuarial methods and assumptions the income_tax regulations for both sec_4951 and sec_4952 of the code state in part that the regulations and rulings under the corresponding provisions of sec_4941 self-dealing taxable-expenditures and definitions and special rules shall apply to sec_4951 and sec_4952 where appropriate as the parent of the various contributing companies in the group you are a disqualified_person within the meaning of sec_4951 c the members of the group including a as a contributor to the black lung trust are also disqualified persons the submitted information establishes that the monies held in trust for the employees of a and other members of the group shall continue to be used to pay benefits in a manner consistent with the provisions of sec_50l c of the code as represented the funds held in a’s trust shall be used to continue to pay black lung benefits to all miners in the group all excess funds the amount of which you have represented as having been determined by an independent actuary using reasonable methods and which wil be limited to ensure that of the estimated amount needed to pay a’s black lung liabitities shall be used to pay accident and health benefits to retired miners and their spouses and dependents accordingly based on the representations made we rule as follows under these circumstances the payment by the trusts to satisfy the liabilities of group members other than a with respect to claims for compensation_for disability or death due to pneumoconiosis under black_lung_acts will not affect the tax-exempt status of the trust under sec_501 c and will not be considered self-dealing within the meaning of sec_4951 or taxable_expenditures within the meaning of sec_4952 and sec_2 to the extent that payments do not exceed the limit of sec_501 c payments from the trusts to pay accident and health benefits to retired miners of all group members and their spouses and dependents including related administrative and other incidental_expenses or to purchase insurance covering such benefits will constitute a proper use of the trusts’ assets as payments for accident or health benefits within the meaning of sec_501 a i iv and a will not adversely affect the tax-exempt status of the trust under sec_501 and will not be considered self-dealing within the meaning of sec_4951 or taxable_expenditures under sec_4952 this ruling is based on the representations you have made concerning reasonable of the actuarial presumptions upon which distributions will be based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this fetter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely gigaed garland a carter garland a carter manager exempt_organizations technical branch 3x
